DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) dated October 26, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicants’ response filed October 26, 2021 has been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 1, 2, 11, 12, 31, 32, 37 and 38 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to narrow the scope of the claims such that a combination with ketamine is no longer encompassed by the claimed invention.  
With respect to the rejection of claims 1-4, 6, 11-14, 31-34, 37-40 and 46-51 (now claims 1, 3, 4, 6, 11, 13, 14, 31, 33, 34, 37, 39, 40 and 46-55) under 35 USC 103, Applicant traverses the rejection on several grounds, each of which has been considered but was not found persuasive.  First, Applicants argue that the examiner has not demonstrated that all claim limitations are taught or suggested by the art because no identification of the term “a mu-opioid receptor (MOR) agonist that is excluded from the CNS” was made in the cited document.  However, the rejection points out that the MOR agonist is not explicitly taught by Schuster, In re Papesch, 315 F.2d 381,391, 137 USPQ 43, 51 (CCPA 1963)(“a chemical compound and its properties are inseparable”). See also In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990)(“[p]roducts of identical chemical composition cannot have mutually exclusive properties”).  Thus, if a dependent claim requires wherein the MOR agonist that is excluded from the CNS is loperamide, and the prior art teaches loperamide, the silence of the prior art with respect to this particular property has no bearing on it disclosure of the compound itself for the purpose described in the reference.
Applicant goes on to argue that the examiner has effectively taken “official notice” that the morphine described by Schuster et al. could have been replaced with another MOR agonist.  The examiner respectfully disagrees with this characterization of the rejection.  Rather, the KSR case law was cited to establish that a rationale for making a determination of obviousness may be Simple substitution of one known element for another to obtain predictable results.  Such is the case here since the instant invention represents substitution of one known MOR agonist for another in a composition taught to have the same purpose.  
Finally Applicants argue that the claimed invention has significant, beneficial and unexpected properties (notably a synergistic effect for the claimed combination) when compared to the prior art.  The data provided by Applicants has been considered but was not found to be persuasive to overcome the rejection.  Firstly, there is no evidence that the differences in activity 
Further, in order to rebut a prima facie case of obviousness with unexpected results, the results shown must be commensurate in scope with the claim.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) [see MPEP 716.02(d)].  This has not been done here since data is only provided for a 1:1 dose ratio of one specific DOR agonist with one specific MOR agonist by intraplantar or subcutaneous injection.  Given the wide range of claimed compounds, which are not claimed in any particular dosage ratio or formulation type, it is unclear how the data pertaining to one particular combination of two substances at a 1:1 ratio for administration by injection could be extrapolated over the full scope of the claimed compounds, in unlimited dosage ratios and forms. 
For at least the foregoing reasons, as well as those set forth in the rejection, the rejection under 35 USC 103 is maintained.


Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art. For the purposes of compact prosecution, the scope of the search and examination herein also includes compositions and methods where ketamine is the DOR agonist. Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1, 3, 4, 6, 11, 13, 14, 31, 33, 34, 37, 39, 40 and 46-55 are pending in the instant application, all of which read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 11, 13, 14, 31, 33, 34, 37, 39, 40 and 46-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., British Journal of Pharmacology, 172, 2015, pp. 642-653 and US 2004/1052689 (Chen).
Applicant’s invention is directed to a composition comprising a mu-opioid receptor (MOR) agonist that is excluded from the CNS (elected loperamide), and delta-opioid receptor (DOR) agonist (elected oxymorphindole), and a pharmaceutically acceptable carrier, as well as a method of using the composition to treat pain.

A)	Determining the scope and contents of the prior art:  
Regarding claim 1, Schuster discloses a composition (Schuster, Pg. 644 Right Column Paras. 2-4 and Pg. 645 Left Column Para. 1 MOP and DOP receptor agonist formulation delivered intrathecally in mice as a spinal analgesic) comprising 1) a mu-opioid receptor (MOR) agonist (Schuster, Pg. 644 Right Column Paras. 2-4 and Pg. 645 Left Column Para. 1 MOP and DOP receptor agonist formulation delivered intrathecally in mice as a spinal analgesic ... Morphine is used as the MOP agonist, i.e. mu-opioid receptor (MOR) agonist), 2) a delta-opioid receptor (DOR) agonist (Schuster, Pg. 644 Right Column Paras. 2-4 and Pg. 645 Left Column Para. 1 MOP and DOP receptor agonist formulation delivered intrathecally in mice as a spinal analgesic ... oxymorphindole used as the DOP agonist, i.e. a delta-opioid receptor (DOR) agonist), and 3) a pharmaceutically acceptable carrier (Schuster, Pg. 644 Right Column Para. 1 the drugs are prepared in normal saline for intrathecal administration, i.e. a pharmaceutically acceptable carrier).
 B)	Ascertaining the differences between the prior art and the claims at issue.
The primary reference differs in that Schuster fails to explicitly disclose a MOR agonist that is excluded from the CNS.
C) Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute any known MOR agonist for another active agent known to have the same function/utility.  To this end, the 
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the references, which requires only the combination of elements already known in the prior art to have the same pharmacological utility (i.e. MOR or DOR agonists known to be useful when administered to patients having neuropathic pain), with a reasonable expectation of success.  


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699